     Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 1 of 13 PageID #:516




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 486
               v.
                                              Judge Edmond E. Chang
 ROBERT ANTHONY HAAS

      GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
             MOTION FOR COMPASSIONATE RELEASE

        The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, submits this memorandum in

opposition of Defendant’s Motion for Compassionate Release, Dkt. No. 119.

I.      BACKGROUND

         Defendant has been charged with five counts of threatening to assault or

murder a federal law enforcement officer in violation of Title 18, United States Code,

Section 115(a)(1)(B). Dkt. No. 38.

        In June 2017, after Magistrate Judge Kim ordered that defendant be released

from pretrial detention, the government appealed that decision, and Judge Tharp

ordered that defendant be detained. Dkt. Nos. 21, 22. Thereafter, defendant filed

three motions for pretrial release before this Court. This Court denied defendant’s

first motion for pretrial release on January 13, 2020, finding that defendant should

continue to be detained on the ground that he is a danger to the community. Dkt.

No. 72. On March 19, 2020, defendant filed a second motion for pretrial release,

arguing that a draft plea agreement circulated by the government, which defendant

has rejected, should require defendant’s release from detention without conditions
      Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 2 of 13 PageID #:517




(the “March 2020 release motion”). Dkt. No. 100. Defendant’s March 2020 release

motion is briefed and is pending before the Court. The government’s response to that

motion describes in further detail the factual background of this case, and the

government incorporates those arguments by reference. Dkt. No. 104; see also Dkt.

No. 111 (government’s May 4, 2020 supplemental response in opposition to pretrial

release).

         On April 23, 2020, defendant filed a supplemental motion for pretrial release,

citing the COVID-19 pandemic. Dkt. No. 119. Defendant does not argue that he has

pre-existing health conditions that warrant his release; nor does defendant argue

that he has any symptoms of the virus. Because defendant’s supplemental motion

has not identified an adequate ground for release, he should remain detained.

II.      ARGUMENT

         Section 3142(i) allows the judicial officer, in his or her discretion, to

temporarily release a defendant previously ordered detained pending trial “in the

custody of a United States marshal or another appropriate person . . . to the extent

that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). As this Court

previously found, defendant is a danger to the community. Dkt. No. 72.

         The COVID-19 pandemic does not alter the conclusion that defendant should

be detained. The MCC has implemented a comprehensive set of protocols to control

the spread of COVID-19 within the facility. In light of the need to protect the public,

the extensive measures being taken to contain and treat COVID-19 at the MCC, and



                                            2
   Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 3 of 13 PageID #:518




the medical resources to which defendant has access at MCC, the Court should deny

defendant’s motion for pretrial release.

      A.     The Section 3142(g) Factors Weigh Heavily in Favor of Detention

      Defendant’s supplemental motion does not address the statutory factors the

Court must consider in determining whether defendant poses a danger to the

community. See, e.g., United States v. Thorne, No. 18-389 (BAH), 2020 WL 1984262,

at *2 (D.D.C. Apr. 27, 2020) (“In assessing [the] statutory elements for exercise of the

discretion [to grant temporary release] inherent in Section 3142(i), the Court must be

mindful of the factors set out in 18 U.S.C. § 3142(g).”). These factors include: “(1) the

nature and circumstances of the offense charged; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person . . . ; and (4) the

nature and seriousness of the danger to any person or the community that would be

posed by the person’s release.” 18 U.S.C. § 3142(g). In this case, an examination of

the § 3142(g) factors demonstrates that the detention order should remain in place.

             1.     History and Characteristics of the Defendant

      Defendant has a history with the criminal justice system that includes the

following misdemeanor convictions: (1) domestic battery (May 2005); (2) domestic

battery (November 2005); (3) obstructing a peace officer (March 2006); and

(4) telephone harassment and two additional counts of domestic battery (September

2007). In addition, on or about January 25, 2018, the Indiana Randolph County

State’s Attorney’s Office charged defendant by information with two felony counts of




                                           3
   Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 4 of 13 PageID #:519




intimidation under Indiana state law. On information and belief, the Randolph

County charges are still pending.

      After the Randolph County Court granted defendant bail, defendant broke that

court’s trust by committing the instant offenses while on bond. As described in the

superseding indictment, defendant repeatedly threatened an FBI Task Force Officer

(referred to in the superseding indictment as Federal Official C), after Federal Official

C had interviewed defendant concerning an investigation. Defendant sent Federal

Official C threatening text messages and left Federal Official C a voice mail message

that Federal Official C needed a bullet in his head.        Dkt. No. 38, Counts I-IV.

Defendant made those charged threats after previously threatening other federal

officials, and after law enforcement had asked that defendant moderate the tone of

his communications. See Dkt. No. 1, ¶¶ 1-8. Then, on the date of defendant’s June

11, 2019 arrest for threatening Federal Official C, defendant escalated his behavior

during his transport from Ottawa to Chicago in an Illinois State Police (“ISP”) vehicle,

which was equipped with an audio and video recording device. While inside the ISP

vehicle, defendant stated, among other things, that Federal Official C “needs a

fucking 12-gauge to his fucking throat and pull the trigger and pop his head off his

fucking shoulders. And it’s gonna happen.” Dkt. No. 38, Count V.

             2.     Nature and Circumstances of the Offenses Charged, the
                    Danger to the Community, and Weight of the Evidence

      The charged offenses are serious crimes, and defendant committed them after

law enforcement had asked that defendant moderate his speech.               Defendant’s

persistence in making threats and explicit threats of harm to others illustrates, as

                                           4
    Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 5 of 13 PageID #:520




this Court previously found, that defendant is a danger to the community.

Furthermore, defendant has made threats against other individuals involved in the

judicial process. See Dkt. Nos. 104, 111. Defendant has posted messages online about

harming judges, prosecutors, law enforcement, and their families, including:

             If I am prosecuted for telling the truth I’m killing EVERYONE
             involved. Down to the bitch Jews crying pressing charges. Jews
             will pay for their crimes against humanity in my lifetime. Bet
             your ass bitches – I’m coming to get ya!

             ANYONE trying to take your freedom of speech; kill them, the
             judge, prosecutor, complaining witnesses and their families!!

             Any judge or prosecutor trying to intimidate me best pray I never
             escape their illegal confinement because their family will be a
             fucking greases spot.

Dkt. No. 104, pp. 6-7; Dkt. No. 111, p. 2.

       In addition, the weight of the evidence against defendant for the charged

offenses is strong. In a post-arrest, post-Miranda statement, defendant admitted that

he had contacted Federal Official C. The government also produced in discovery

copies of the charged text messages, voice mail message, and an audio/video recording

of the ISP transport, which corroborate defendant’s guilt. 1

       3.    No Combination of Conditions Can Reasonably Assure
             Defendant’s Appearance in Court or Safety to the Community

       Defendant has proposed home incarceration with no identified conditions that

would ensure the safety of the community. Defendant’s decision to threaten Federal

Official C while released on bond in his Indiana intimidation case, along with his



1
 As this Court observed, it will be up to the jury to determine whether defendant’s
statements are “true threats” as defined by law. Dkt. No. 114, p. 3.
                                             5
   Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 6 of 13 PageID #:521




online postings threatening to harm other people, underscore that defendant is

dangerous and should be detained. In his legal brief, defendant argues that his

comments are “basic 1st Amendment protected statements.” Dkt. No. 118, ¶ 2. This

Court may consider whether defendant’s behavior makes him a danger to the

community, including defendant’s statement that families will become “grease[s]

spots” if he is released from incarceration.      In addition, if the jury finds that

defendant’s charged statements were true threats, the First Amendment affords him

no protection from prosecution.

      B.     Officials Have Established Comprehensive Health Measures at
             the MCC to Prevent Transmission of COVID-19

      Defendant was detained at the MCC after Judge Tharp and this Court found

that defendant’s potential of danger to the community required that he be detained.

The COVID-19 pandemic should not change that determination.

      Although prisons can become hotspots for infectious disease, the MCC has

established a comprehensive set of precautionary measures to limit transmission

inside the jail. Based on the most recent information from MCC administrators, as of

May 14, 2020, a total of 30 staff members and 137 inmates have tested positive for

COVID-19. Of the 30 staff members, 18 have returned to work after receiving medical

clearance to do so. The remaining staff members either have not been at the MCC for

the last several weeks or have had limited recent interaction with inmates as a result

of the restrictions and modifications now in effect at the MCC—that is, inmates are

mostly confined to their cells and will continued to be so for the near future.




                                           6
   Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 7 of 13 PageID #:522




        With respect to inmates, one MCC inmate is currently hospitalized, and that

inmate will not return to the MCC until the inmate receives medical clearance from

a physician to do so. Of the 137 inmates, 120 have been medically cleared and were

returned to general population, consistent with BOP’s COVID-19 Action Plan.

        Despite the positive cases, the MCC remains a comparatively safe place for

defendant to be housed. Consistent with the Federal Bureau of Prisons COVID-19

Action Plan, the MCC has taken extraordinary steps to combat the virus and is

committed to providing all necessary precautionary measures and supportive

therapies to avoid an outbreak of COVID-19, including taking all of the preventative

actions advised by the CDC and the Illinois Department of Public Health to protect

against the disease.

        MCC officials have substantial experience ensuring that viral outbreaks do not

occur at their facilities. They recognize the unique threat posed by the transmission

of viruses inside a jail. Health and prison officials recognize that COVID-19 carries

an increased risk of transmission, carries a higher fatality rate than many other

viruses, and has resulted in a state of emergency nationwide. Accordingly, consistent

with Phase Two of the Bureau of Prisons COVID-19 Action Plan implemented on

March 13, 2020, 2 the MCC has employed the following measures:

           •   Social Visitation. The MCC has placed a temporary hold on all social
               visits, such as visits from friends and family, as well as all outside
               programming, to limit the number of people entering the MCC and



2 SeeFederal Bureau of Prisons COVID-19 Action Plan,
https://www.bop.gov/resources/news/ 20200313_covid-19.jsp (last visited May 11,
2020).
                                           7
  Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 8 of 13 PageID #:523




             interacting with detainees. Attorney visits are occurring on a case-by-
             case basis when approved by the warden.

         •   Detainees Entering the Facility. On March 13, 2020, the MCC and
             BOP suspended inmate movement between facilities for 30 days. (This
             policy has since been extended beyond the initial 30-day period.) The
             MCC will make exceptions for special cases such as writs for prosecution
             on pending charges, Interstate Agreements on Detainers, medical or
             mental health reasons, RRC placements, and judicial proceedings
             (which are evaluated on a case-by-case basis). The MCC will also
             continue to process and admit new inmates, who are being screened for
             COVID-19 exposure risk factors and symptoms, including having their
             temperature taken.

         •   Screening Procedures. When a new detainee enters the MCC,
             medical professionals will screen the inmate for coronavirus symptoms
             and exposure risk factors, including having the inmate’s temperature
             taken.

         •   Sanitation and Hygiene. Signs and hand sanitizer have been posted
             throughout the MCC, educating detainees and correctional officers
             about proper hygiene. In addition, the MCC is increasing daily cleaning
             of surfaces.

         •   Quarantine. Asymptomatic inmates with exposure risk factors are
             being quarantined. Symptomatic inmates with exposure risk factors are
             being isolated and tested for COVID-19 per local health authority
             protocols.

         •   Correctional Officers. Enhanced health screening of MCC staff will
             be implemented in areas with “sustained community transmission,” as
             determined by the CDC. Such screening includes self-reporting and
             temperature checks for the 30 days following March 13 (which has since
             been extended).

      Since late March 2020, the BOP has announced the immediate implementation

of additional phases of its COVID-19 Action Plan. Pursuant to Phase 4, on March 26,

2020, the BOP updated its quarantine and isolation procedures to require that all

newly admitted inmates to BOP, whether in a sustained community transition area

or not, be assessed using a screening tool and temperature check and that



                                         8
   Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 9 of 13 PageID #:524




asymptomatic inmates be placed in quarantine for a minimum of 14 days or until

cleared by medical staff. 3 Symptomatic inmates are placed in isolation until they test

negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for

release from isolation.

        On April 1, 2020, the BOP announced the immediate implementation of

Phase 5 of its COVID-19 Action Plan, which includes the following measures: 4

           •   For a 14-day period, inmates in every institution will be secured in their
               assigned cell or quarters to decrease the spread of the virus. This
               modification is based on health concerns, not disruptive inmate
               behavior.

           •   During this time, to the extent practicable, inmates should still have
               access to programs and services that are offered under normal operating
               procedures, such as mental health treatment and education.

           •   In addition, the BOP is coordinating with the United States Marshals
               Service to significantly decrease incoming movement during this time.

           •   After 14 days, this decision will be reevaluated and a decision made
               whether to return to modified operations.

           •   Limited group gathering will be afforded to the extent practical to
               facilitate commissary, laundry, showers, telephone, and Trust Fund
               Limited Inmate Computer System access.

           •   As of April 10, 2020, all staff members and inmates at the MCC
               are wearing face masks for further protection.

        As of April 13, 2020, the BOP implemented Phase 6 of its Action Plan. Phase 6

extends until May 18, 2020, the previously adopted limitations on inmate movement,

the suspension of social and legal visits, and the requirement of a 14-day quarantine


3 See COVID-19 Action Plan: Phase Five,
https://www.bop.gov/resources/news/20200331_ covid19_action_plan_5.jsp (last
visited May 11, 2020).
4 See id.


                                            9
  Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 10 of 13 PageID #:525




for all new intakes, detainees, writ returns, parole violators, and hospital returns

(even if asymptomatic), in addition to any close contacts of a confirmed or suspected

case of COVID-19. 5 Phase 6 also provides that any inmate with COVID-19 symptoms

or a fever shall be isolated in a single cell with specific test-based and symptom-based

strategies for release from isolation; that all staff and contractors must wear personal

protective equipment; and that all staff and inmates should wear face coverings. As

a result of those provisions, not only are inmates who have displayed COVID-19

symptoms or tested positive placed in isolation, but also the units in which those

inmates were housed pre-isolation are quarantined.

        In short, by following the BOP’s COVID-19 Action Plan, the MCC has

implemented comprehensive measures to protect its detainees and staff from COVID-

19. Defendant presumes that his risk of contracting COVID-19 is greater in custody

than in the community; but given these measures, a compelling reason does not exist

for the defendant’s pretrial release in light of the clear and convincing evidence

reflected above that no condition or set of conditions can reasonably assure the safety

of the community if he is released. See United States v. Shavers, No. 1:19-cr-783 VMK

(N.D. Ill. May 4, 2020) (denying motion for release based on COVID-19 risk where

defendant was a flight risk and a danger to the community, and MCC staff quickly




5 SeeBureau of Prisons COVID-19 Action Plan: Phase Six,
https://www.bop.gov/resources/
news/pdfs/20200414_press_release_action_plan_6.pdf (last visited May 11, 2020);
Coronavirus (COVID-19) Phase Six Action Plan, https://prisonology.com/wp-content/
uploads/2020/04/COVID-19-Phase-6-Plan-2020-04-13.pdf (last visited May 11,
2020).
                                          10
  Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 11 of 13 PageID #:526




attended to his health concerns); United States v. Morale, No. 5:19-CR-741, 2020 WL

1984900, at *2 (N.D. Ohio Apr. 27, 2020) (denying motion for release based on

COVID-19 risk where “U.S. Marshals Service has taken substantial precautions to

mitigate the spread of the COVID-19 virus within the prison community”); United

States v. Wesson, 2020 WL 1814153, at *2 (N.D. Ohio Apr. 9, 2020) (denying post-

conviction release under 18 U.S.C. § 3145(c) because the “U.S. Marshals Service has

taken extraordinary measures to limit the threat posed by COVID-19,” meaning that

“speculation about future conditions does not constitute a ‘compelling reason’ for

temporary release.”); United States v. Ayala-Calderon, 2020 WL 1812587, at *3 (E.D.

Tex. Apr. 8, 2020) (denying release because “[d]efendant has not presented any

countervailing argument or evidence that adequate precautions are not being taken

in the Bowie County Correctional Center”); United States v. Neadeau, 2020 WL

1694853, at *3 (D. Minn. Apr. 7, 2020) (“[T]he Court cannot conclude that release is

appropriate when the Sherburne County Jail has taken appropriate measures to

prevent an outbreak.”).

      In short, defendant is in a detention facility where social contact with the

outside world has been suspended, where new entrants (staff and inmates) are

screened, and where measures to isolate high-risk individuals are in place.

      C.     Releasing Defendants Like Haas Would Place an Undue Burden
             on the Pretrial Services Office and the Court.

      For the reasons discussed above, there are no release conditions that would

protect the public from defendant. In addition, awarding such relief would place a

substantial and unwarranted burden on Pretrial Services.

                                         11
    Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 12 of 13 PageID #:527




        To begin with, a Pretrial Services officer must evaluate the proposed residence

and meet any other people who live in the residence. 6      In addition, whenever the

court orders electronic monitoring as a condition of home confinement, a location

monitoring specialist is appointed to oversee the release. One case alone would not

overwhelm the system, but if the court were to release this defendant, many more

defendants would seek their own release, endangering the community and stretching

the capacity of Pretrial Services. A large number of release orders would force officers

to conduct a substantial amount of in-person, in-home meetings, exposing them to a

heightened risk of infection—just what defendant purportedly seeks to avoid for

himself. See, e.g., United States v. Hamlin, 2020 WL 1703848, at *7 (E.D. Wis. Apr.

8, 2020) (“[I]n a situation in which the defendant presents both a risk of non-

appearance and a danger to the community, and where that defendant is not at

significantly higher risk for severe illness if infected, and where the defendant’s

release plan is short on details, the court must include in the balance of factors

whether the risk to the probation officer is warranted”).

        The instances of COVID-19 infection at the MCC do not diminish either the

Court’s interest in assuring the public’s interest in keeping him off the streets, nor do

they justify exposing court personnel to greater risk of infection.




6Defendant’s MCC communications indicate that another person may have rented
defendant’s apartment in his absence. It is unclear from defendant’s motions whether
that person would remain in the apartment if defendant is released.
                                           12
  Case: 1:19-cr-00486 Document #: 123 Filed: 05/15/20 Page 13 of 13 PageID #:528




                                 CONCLUSION

      The pertinent factors establish that no condition or combinations of conditions

will reasonably assure the safety of the community or the appearance of the

defendant as required under 18 U.S.C. § 3142(e). Accordingly, defendant should be

detained prior to trial.

                                      Respectfully submitted,


                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                By:   /s/ Erin Kelly
                                      ERIN KELLY
                                      BARRY JONAS
                                      Assistant United States Attorneys
                                      219 S. Dearborn Street, Rm. 500
                                      Chicago, Illinois 60604
                                      (312) 353-5300

Dated: May 15, 2020




                                        13
